Citation Nr: 1748008	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetic neuropathy of the right lower extremity (peroneal nerve).

2.  Entitlement to an initial rating in excess of 20 percent for diabetic neuropathy of the left lower extremity (peroneal nerve).

3.  Entitlement to an initial rating in excess of 20 percent for diabetic neuropathy of the right lower extremity (sciatic nerve).

4.  Entitlement to an initial rating in excess of 20 percent for diabetic neuropathy of the left lower extremity (sciatic nerve).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for diabetic neuropathy of the right and left lower extremities (peroneal nerves) and assigned 20 percent disability ratings, effective October 30, 2007.  

Thereafter, in a January 2017 rating decision, the RO granted separate ratings for diabetic neuropathy of the right and left lower extremities (sciatic nerves) and assigned 20 percent ratings, effective February 22, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in February 2017, following the issuance of the Supplemental Statement of the Case, the Veteran was provided an additional VA examination for his service-connected diabetic neuropathy of the lower extremities.  VA medical records noting treatment of the conditions on appeal were also associated with the claims file.  However, the record does not show that the AOJ has addressed the new evidence.  

In correspondence dated in September 2017, the Board contacted the Veteran and his representative and inquired as to whether the Veteran wanted the appeal remanded to the AOJ for review the additional evidence.  Alternatively, the Veteran was asked if he waived his right to have the case remanded to the AOJ.  The Veteran was provided 45 days from the date of the correspondence to submit a response.  He was advised that if he did not respond within 45 days, the Board would assume that he did not wish to have the Board decide his appeal at this time and would remand the matter to the AOJ.  Having received no response from the Veteran, the Board finds that a remand is required for this evidence to be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c) (2016). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, the AOJ should issue the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




